Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021; 12/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. {Note: rejection applies to subsequent dependent claims}.
Claim 1, the limitation “wherein when the gradation data of the image signal have the same value, output signals output from the signal processor include…” it is not clear which gradation data is being referred to {i.e. gradation data of the first color, the second color and the third color have a same value?; or gradation data of the first color, the second color, the third color, and the fourth color have a same value? or first signal and second signal have a same value?). Please clarify.  {Note: for purposes of examination, this limitation is interpreted when the gradation data of the first, second and third color (red, blue, green) have the same value).
Also, this limitation recites “the same value”.  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, this limitation recites “output signals output from the signal processor”, which implies that other ‘output signals’ are output from the signal processor. However, there is no recitation of output signals from the signal processor prior to this limitation in the claim. Prior to this limitation the claim recites “a signal processor configured…. output the first signal and the second signal” which as recited may be different from the ‘output signals’ as claimed. Please clarify. 
Claim 3, recite the limitation “when the signal processor increases the gradation data of the image signal one step by one step….when the signal processor decreases the gradation data of the image signal one step by one step”. However, prior to this limitation there is no recitation of the signal processor increasing the gradation data of the image signal one step by one step or decreasing gradation data of the image one step by one step, as implied by this limitation as currently recited. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4, the limitation “convert first bit depth gradation data of the first signal and the second signal into second bit depth gradation data”. There is no prior recitation of first and second signal having bit depth gradation data, as implied by the limitation as currently recited. There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 8, recite the limitation “the zeroth bit of each…” There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitations “the first bit of each of the first…discards the first and less significant…the zeroth bit” There is insufficient antecedent basis for these limitations in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suginohara et al. (US 2015/0312542) in view Kim et al. (US 2015/0187261).
As to Claim 1, Suginohara et al. discloses A display device comprising: a display panel comprising a plurality of first pixels configured to display a first color, a plurality of second pixels configured to display a second color, a plurality of third pixels configured to display a third color, and a plurality of fourth pixels configured to display a fourth color (fig.12-13- para.0137-0138- display panel 302 comprising a plurality of pixels, each pixel comprising formed of sub-pixels of R (red), green (G), blue (B) and W (white)); and 
a signal processor configured to convert an image signal including gradation data of the first color, the second color, and the third color into a first signal including gradation data of the first color, the second color, and the third color (fig.12- para.0138-0140 signal conversion apparatus 100 generates gradation values of pixel data Ro, Go, Bo, luminance of white is obtained when display unit 302 is driven by pixel data of red, green, and blue of certain gradation value) and a second signal including a gradation datum of the fourth color (fig.12- para.0138, 0140- signal conversion apparatus 100 generates gradation value of pixel data Wo, and luminance of white is obtained the display unit is driven by the pixel data of white of same gradation value) and output the first signal and the second signal (fig.14-para.0143-luminance LM1 and LM2), 
wherein when the gradation data of the image signal have the same value (para.0140,0154- pixel data of red, green, blue and white of same gradation value), output signals output from the signal processor include an output signal in which the gradation data of the first signal and the gradation datum of the second signal have the same value (fig.14-para.0140-0143,0154- luminance when gradation values for red, green, blue and white are the same value) and an output signal in which the gradation data of the first signal and the gradation datum of the second signal have values different from each other by 1 (para.0151-0154, 0156-luminance when pixel data Ro, Go, Bo are of gradation value Ta and gradation value of pixel data Wo is Wa).
Suginohara et al. does not expressly disclose the gradation data of the first signal and the gradation datum of the second signal have values different from each other by 1.
Kim et al. discloses an the gradation data of the first signal and the gradation datum of the second signal have values different from each other by 1 (para.0058-0066). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suginohara et al. with the teachings of Kim et al., the motivation being to determine a gray level of the white component of the image according to the gray level group of the image data and provide different data voltages of the white sub-pixel in accordance with the gray level group of the image data, thereby the display device displays an image with improved luminance uniformity.

As to Claim 2, Suginohara et al. in view of Kim et al. disclose wherein the first color, the second color, and the third color are three primary colors of red, green, and blue, and the fourth color is white (Suginohara-fig.13-para.0137-0138).

As to Claim 3, Suginohara et al. in view of Kim et al. do not expressly disclose wherein in a case where the gradation data of the image signal have the same value, when the signal processor increases the gradation data of the image signal one step by one step, the gradation data of the first signal and the gradation datum of the second signal are alternately increased, and when the signal processor decreases the gradation data of the image signal one step by one step, the gradation data of the first signal and the gradation datum of the second signal are alternately decreased.
However, Kim et al. discloses where the ratio of data voltages applied to the red, green, blue and white sub-pixels the image data of the low gray level group, middle gray level group and high gray level group determined in accordance with the gray level group of the image data (para.0058-0066). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to alternately increase and/or decrease the gradation data of the red, green, blue (first signal) and white (second signal), in accordance with the gray level group of the image, as disclosed by Kim et al., such that the data voltages applied to the red, green, blue and white sub-pixels have a ratio of about 1:1:1:0, a ratio of about 1:1:1:0.5, a ratio of about 1.5:1.5:1.5:0.5, and vice versa. The motivation being to adjust the white component of the image data in accordance with the gray level group of the image data, thus providing a display that displays an image with improved luminance


Claim(s) 4-6,9,13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suginohara et al. (US 2015/0312542) in view Kim et al. (US 2015/0187261), further in view of Sakaigawa et al. (US 2015/0294441).
As to Claim 4, Suginohara et al. in view of Kim et al. do not expressly disclose, but Sakaigawa et al. discloses wherein the signal processor comprises a gradation processor configured to convert first bit depth gradation data of the first signal and the second signal into second bit depth gradation data, the second bit depth being smaller than the first bit depth (para.0088, 0114-0115,0230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Suginohara et al. in view of Kim et al., with the teachings of Sakaigawa et al., the motivation being to reduce the number of gradation errors and improve image quality or visibility.

As to Claim 5, Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., disclose wherein a ratio of display luminance of the first pixel, the second pixel, and the third pixel to display luminance of the fourth pixel is 1:1 (Kim-para.0066).

As to Claim 6, Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., do not expressly disclose wherein the second bit depth is smaller than the first bit depth by 1. However, Sakaigawa et al. discloses where 14-bit data is converted into 10-bit and further to 8-bit, the second bit depth being smaller by 2 (Sakaigawa- para.0088, 0114-0115,0230). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., by converting the 10-bit data to 9-bit (smaller by 1), because in doing so would not have modified the operation of the device, thus yielding predictable results.  

As to Claim 9, Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., do not expressly disclose wherein a ratio of display luminance of the first pixel, the second pixel, and the third pixel to display luminance of the fourth pixel is 2:1. Kim et al. discloses where the luminance ratio of the red, green, blue subpixel may be greater than the luminance ratio of white subpixel,  may be adjusted according to the gray level of the display device (Kim-para.0059-0061,0066,0071-0075,0078). One of ordinary skill in the art would have recognized that adjusting the luminance ratio as disclosed by Kim et al. to 2:1, would not have modified the operation of the device, thus yielding predictable results. 

As to Claim 10, Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., disclose wherein the second bit depth is smaller than the first bit depth by 2 (Sakaigawa- para.0088, 0114-0115,0230).

As to Claim 13, Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., disclose an FRC controller configured to divide an image of one frame into a plurality of sub- frames in a time-division manner and supplies the sub-frames to the display panel, wherein the FRC controller causes the display panel to display an image in a plurality of display patterns corresponding to the gradation data of the first signal and the second signal (fig.20-21,32; FRC 16-para.0114-0117).

As to Claim 14, Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., disclose an FRC controller configured to divide an image of one frame into a plurality of sub- frames in a time-division manner and supplies the sub-frames to the display panel, wherein the FRC controller causes the display panel to display an image in a plurality of display patterns corresponding to the gradation data of the first signal and the second signal  (fig.20-21,32; FRC 16-para.0114-0117).
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suginohara et al. (US 2015/0312542) in view Kim et al. (US 2015/0187261), further in view of Sakaigawa et al. (US 2015/0294441), and further in view of Yata et al. (US 2018/0348573).
As to Claim 15, Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., disclose the display panel displays an image in a plurality of display patterns corresponding to the gradation data of the first signal and the second signal (fig.12-para.0140-0143).
Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., do not expressly disclose, but Yata et al., discloses wherein the first pixels, the second pixels, the third pixels, and the fourth pixels are each composed of a plurality of segments having a predetermined area ratio (para.0037,0048,0057,0061-0064) and each comprise a memory capable of storing binary data of the respective segments in the memory (para.0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., with the teachings of Yata et al., the motivation being to make it easy to dispose signal and scanning lines and to provide subpixels comprising memory to store data, thereby allowing the display to perform display in a memory display mode.

As to Claim 16, Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., disclose the display panel displays an image in a plurality of display patterns corresponding to the gradation data of the first signal and the second signal (fig.12-para.0140-0143).
Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., do not expressly disclose, but Yata et al., discloses wherein the first pixels, the second pixels, the third pixels, and the fourth pixels are each composed of a plurality of segments having a predetermined area ratio (para.0037,0048,0057,0061-0064) and each comprise a memory capable of storing binary data of the respective segments in the memory (para.0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Suginohara et al. in view of Kim et al., as modified by Sakaigawa et al., with the teachings of Yata et al., the the motivation being to make it easy to dispose signal and scanning lines and to provide subpixels comprising memory to store data, thereby allowing the display to perform display in a memory display mode.

Allowable Subject Matter
Claims 7-8, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest “wherein the gradation processor discards the zeroth bit of each of the first bit depth gradation data of the first signal to generate the second bit depth gradation data, and the gradation processor adds 1 to the first bit depth gradation datum of the second signal and discards the zeroth bit to generate the second bit depth gradation datum”, along with the other limitations in the claim.
Claim 8 is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest “wherein the gradation processor adds 1 to each of the first bit depth gradation data of the first signal and discards the zeroth bit to generate the second bit depth gradation data, and the gradation processor discards the zeroth bit of the first bit depth gradation datum of the second signal to generate the second bit depth gradation datum” along with the other limitations in the claim.
Claim 11 is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest “wherein the gradation processor adds a value of the first bit of each of the first bit depth gradation data of the first signal to the second bit and discards the first and less significant bits to generate the second bit depth gradation data, and the gradation processor adds a value of the zeroth bit of the first bit depth gradation datum of the second signal to the second bit and discards the first and less significant bits to generate the second bit depth gradation datum” along with the other limitations in the claim.
Claim 12 is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest “wherein the gradation processor adds a value of the zeroth bit of each of the first bit depth gradation data of the first signal to the second bit and discards the first and less significant bits to generate the second bit depth gradation data, and the gradation processor adds a value of the first bit of the first bit depth gradation datum of the second signal to the second bit and discards the first and less significant bits to generate the second bit depth gradation datum” along with the other limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627